The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/21/2022 has been entered.


DETAILED ACTION
Claims 1-3, 7-10 and 12-20 are pending are pending in the Claim Set filed 3/21/2022.
Claims 18-20 are newly added.
Claims 1 and 13 have been amended.
Claims 4-6 and 11 are canceled.
Applicants elected Group I; claims 1-12, and the species: copper (II) ion (Cu2+) having atomic number 29 and silica sols with aluminosilicate sites in the reply filed on 12/01/2020. 
Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Herein, claims 1-3, 7-10, 12 and 16-20 are for examination.
The following office action contains NEW GROUNDS of Objection & Rejection.

Withdrawn Rejections
The rejections of claims 1-3, 7-12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Urlaub et al (US20050084632, cited in IDS filed 12/04/2018) in view of Otterstedt (US 20120301553) are withdrawn.

New Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1. (currently amended) recites the following:
concentration of from 0.05 mM to 50 Mm
However, the unit ‘Mm’ as it is recited in claim 1 appears to be mistyped and should read as ‘mM’.
The concentration unit ‘mM’ is consistent with the Specification on page 13 in lines 28-37; shown below are the lines 28-30:
The concentration of the metal solutions used according to the present inventions is preferably in the range of from about 0.1 mM (10-4 mol/L) to about 200 mM, e.g. from about 30 0.2 mM to about 100 mM, e.g. from about 0.5 mM to about 50 mM,
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (currently amended) recites a new added limitation: 0.05 mM to 50 Mm (which should be correctly recited as discussed in the above objection).
Corrected version: Claim 1 recites a new added limitation: 0.05 mM to 50 mM (i.e., milliolar)

Claim 1 is unclear for the following reasons:

(i) Specification on page 13, lines 28-37 states the following:
The concentration of the metal solutions used according to the present inventions is

The concentration of the metal in the COMPOSITE SOL will be somewhat lower due to the diluting effect of mixing the metal solution with the silica sol. Thus, composite sols may be prepared according to the invention that contain from about 0.01 mM metal cation or less, to about 100 mM metal cation or more, e.g. about 0.05 mM to about 50 mM, or about 0.1 mM to about 40 mM, or about 0.5 mM to about 30 mM, or about 1 mM to about 10 mM cation of metal(s) of the invention.
Thus, the concentration of the metal is based on the composite sol, as described above.

(ii) Specification on page 7 states (in part): The COMPOSITE SOLS of the present invention may be prepared by use of commercial silica sols, or commercial silica sols modified,

(iii) Specification on page 12 states (in part): The colloidal silica sol used to prepare the COMPOSITE SOL of the invention of the present invention generally has a concentration of from 0.1% by weight of SiO2 or less to undiluted sols that could contain 50 % by weight of SiO2 or more.

(iv) Specification on page 14 states (in part): The pH can be controlled at different steps of the process for making the COMPOSITE SOLS of the invention. In most of the examples as described herein below, the silica sol was added to the transition metal salt solution and the pH was then adjusted to between 10 and 11 by adding 1M NaOH-solution to the metal containing silica sol.

(v) Specification on page 23 states (in part): 
Examples
Examples of the invention were prepared using various metal solutions in admixture with different silica sols, of which some had aluminosilicate sites at the particle surface. The silica sols used were of the Bindzil® series, sold by Akzo Nobel AB. Characteristics of silica sols used in the examples are shown in Table 6.
The COMPOSITE SOLS were prepared by mixing 20 g of metal salt solutions containing 90, 270, 450, 1000, 2000, 3000, or 4000 ppm metal, prepared from the stock solutions of Table 3, with 50 g of silica sol diluted with deionized water to 5 % by weight of SiO2. The metal concentration of the COMPOSITE SOLs (emphasis added) thus was 2/7 of that of the original metal salt solutions, 20 viz. 26, 77, 129, 286, 571, 857 and 1142 ppm silica sol, viz. 3.6 % by weight.

(vi) Notably, Specification on page 4 states (in part):
Yet another embodiment is a mixture of colloidal dispersions of silica particles (also referred to herein as "silica sols") where the multivalent metal ions adsorbed on each component sol are different, e.g. a mixture of one silica sol having one type of metal ions adsorbed at the surface of the silica particles, and another silica sol having another type of metal ions adsorbed at the surface of the silica particles.

Accordingly, it appears that in claim 1 (currently amended) the newly added limitation 0.05 mM to 50 mM (corrected version) represents the concentration (i.e., millimolar) in the COMPOSITE SOL. 
However, claim 1 recites:
A colloidal dispersion of particles of silica having a particle size of from 3 nm to 100 nm, said particles having multivalent ions of one or more metals adsorbed at the particle surface, selected from metals having atomic numbers 21-31, 39-46, 48-50, 57-82, and 89-93, wherein said multivalent ions are present at a total concentration of from 0.05 mM to 50 Mm, and 

Furthermore, as stated above, the Specification on page 23 states:
The COMPOSITE SOLS were prepared by mixing 20 g of metal salt solutions containing 90, 270, 450, 1000, 2000, 3000, or 4000 ppm metal, prepared from the stock solutions of Table 3; with 50 g of silica sol diluted with deionized water to 5 % by weight of SiO2. The metal concentration of the composite sols.

Thus, it appears that the limitation: 0.05 mM to 50 mM (millimolar, i.e., millimoles/Liter) is representative of the concentration of the metal ions in a COMPOSITE SOL, instead of the concentration of metal ions in the silica sol, since the silica sol contains the particles of the silica. Notably, silica sols are commercially available, which do not contain metal ions). Therefore, the mixing of the stock solution containing the metal ions (mM) together with the silica sol (liquid volume) makes up the COMPOSITE SOL.
Notably (as stated above in section (v)) the Specification on page 4 refers to a colloidal dispersion of particles of silica as being the same as a silica sols:
colloidal dispersion of particles of silica = silica sol.
Thus, claim 1 is unclear as whether the total concentration of the multivalent ions: from 0.05 mM to 50 mM (as claimed), is based on a silica sol or a composite sol.

The concentration of the metal ions in the COMPOSITE SOL will be somewhat lower due to the diluting effect of mixing the metal solution. 
Notably, Specification at page 23, lines 16-18 states: The COMPOSITE SOLS were prepared by mixing 20 g of metal salt solutions containing 90, 270, 450, 1000, 2000, 3000, or 4000 ppm metal, prepared from the stock solutions of Table 3, with 50 g of silica sol diluted with deionized water to 5% by weight of SiO2.

Therefore, claim 1 (currently amended) in the Claim Set file 3/21/2022 is indefinite, because the scope of the subject matter in claim 1 is unclear as whether the total concentration of the multivalent ions: from 0.05 mM to 50 mM (as claimed), is based on a silica sol or a composite sol.
Noteworthy, the Title of Instant Invention is COMPOSITE SOLS.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ 


Clarification is required. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
Comment: Apparently, to overcome this rejection Applicants may consider amending claim 1 to recite, for instance:
A stable composite sol comprising a colloidal dispersion of particles of silica having a particle size of from 3 nm to 100 nm, said particles having multivalent ions of one or more metals adsorbed at the particle surface, selected from metals having atomic numbers 21-31, 39-46, 48-50, 57-82 and 89-93, wherein said multivalent ions are present at a total concentration of from 0.05 mM to 50 mM, wherein the dispersion has a pH of from 8 to 11.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Urlaub et al (US20050084632, cited in IDS filed 12/04/2018) in view of Suemura et al (US 20100311871) and Otterstedt (US 20120301553, of record).
Regarding claim 1-3, 9, 10, 12 and 16-20,
Urlaub teaches high surface area materials useful in neutralizing (i.e., reducing or removing) gases and/or odorous compounds. The high surface area materials, such as 
	Urlaub teaches that the modified nanoparticles are modified with metal ions that ionically bond with compounds such as gases and odorous compounds. Urlaub teaches that "Metal ion" refers to salt ions and/or ion complexes/complexes of transition metal elements designated as IB through VIIIB on the periodic table, wherein the metal ions are adsorbed onto the high surface area materials due to differences in electric potential. Positively charged metal ions are adsorbed onto a negatively charged surface of a nanoparticle and vice versa. Metal ions of copper, iron and zinc are claimed in claims 16 and 17. Urlaub teaches that unmodified nanoparticles are silica nanoparticles [0036-0039], silica nanoparticle sol [0053-0055] and alumina coated silica nanoparticles [0040] nanoparticles, and also comprise alumina, magnesium oxide, titanium dioxide, iron oxide, gold, zinc oxide, copper oxide [0036]. Urlaub teaches that the nanoparticles described are in either colloidal form or suspensions. "Colloidal" nanoparticles refer to nanoparticles that may exist as a stable liquid dispersion. The nanoparticles of the present invention may possess various forms, shapes, and 
	Urlab teaches in Example 3 on page 10 at paragraph [0098] a suspension of having silica nanoparticles (SNOWTEX C), wherein solutions of copper chloride (copper: atomic number 29), AgNO3 and Zinc chloride (zinc: atomic number 30) (See below: Example 3):

    PNG
    media_image1.png
    353
    367
    media_image1.png
    Greyscale


	Urlab teaches in Example 3 that the difference in Zeta Potential between the solutions was evidence that the metal ions had adsorbed onto the silica nanoparticle ([0098], last three lines this paragraph). Also, Urlab teaches that alumina-coated silica particles may be used [0051], See next to last sentence). Additional, Urlab teaches that ammonia may be added to the aqueous sol to further increase its pH value to from about 8 to about 10.5, thereby forming a stable aqueous silica sol [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a colloidal dispersion of particles of silica having a particle size of from 3 nm to 100 nm, wherein the particles having ions of one or more metals adsorbed at the 
	Urlaub differs from the claims in that the document does not teach that the ions are present at a total concentration of from 0.05 mM to 50 mM (corrected from Mm; as discussed in the objection set forth above) wherein the metal ions are present at the surface in an amount of 0.0005 - 5 ions per nm2 of silica particle surface and the silica contains aluminumsilicate sites.
However, Suemura and Otterstedt, as a whole, cure the deficiencies.
Suemura teaches colloidal silica particles comprising at least one polyvalent metal element M selected from a group consisting of iron, aluminum, zinc, zirconium, titanium, tin, and lead in an average content of 0.001 to 0.02 in terms of an M/Si molar ratio, and having an average primary particle diameter of 5 to 40 nm, wherein the content of the polyvalent metal element M present in an outermost layer of the colloidal particles is 0 to 0.003 atom per square nanometer (nm2) of a surface area of the colloidal particles colloidal silica particles comprising at least one polyvalent metal element M selected from a group consisting of iron, aluminum, zinc, zirconium, titanium, tin, and lead in an average content of 
Instant Claims recite the transitional phrases such as "having", which must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term "having" in transitional phrase "does not create a presumption that the body of the claim is open"); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997) (in the 
Suemura teaches that the colloidal silica particles of the present invention are colloidal silica particles having small action of a solid acid on the surface of the colloidal silica particles and having large electrostatic repulsion. Silica sols in which the colloidal silica particles are stably dispersed in an organic compound such as various organic solvents, polymerizable compounds, and dicarboxylic anhydrides can be obtained. Furthermore, the colloidal silica particles rarely cause decomposition, degradation, discoloration ([0022]; [0066]).
	Suemura teaches in the colloidal silica particles of the present invention, the average content of the polyvalent metal element M is calculated as the M/Si molar ratio from the number of moles of the polyvalent metal element M contained in the 
 Accordingly, it would have been obvious to provide the dispersion comprising modified silica particles wherein positively charged multivalent metal ions are adsorbed onto the silica surface and the metal ions are provided at the surface in an amount of 0 to 0.003 atom per square nanometer (nm2) in accordance with Suemura. One skilled would have been motivated to do so silica particles having an average primary particle diameter of 5 to 40 nm and metal ions are present at the surface in an amount of 0 to 0.003 atom per square nanometer (nm2) are stably and resistant to decomposition, and degradation as disclosed by Suemura.
Otterstedt teaches a colloidal dispersion comprising carrier particles of silica having a particle size from 3 nm to 100 nm to which silver ions have been adsorbed (claim 1); wherein to which silver ions have been adsorbed in the amount of 0.0005-5 silver ions per nm2 of silica particle surface (claim 2); wherein to which silver ions have been adsorbed in the amount of 0.005-3 silver ions per nm2 of silica particle surface (claim 3), wherein the surface of the carrier particles of silica may contain aluminumsilicate sites (claim 4); and where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 2) of a surface area of the colloidal particles and further comprise a silica particle surface aluminum silicate sites while having a reasonable expectation of success in view of the teachings of Suemura and Otterstedt, as a whole. Furthermore, it would have been well within the purview of one of ordinary skill in art to optimize a colloidal silica dispersion comprising multivalent ions to provide multivalent ions that are present at a total concentration of from 0.05 mM to 50 Mm in view the teachings of Urlaub, Suemura and Otterstedt, as a whole, to achieve a desired goal. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The above rational is in accordance with MPEP 2144.05, section II. Generally, differences in concentration, e.g., 0.05 mM to about 50 mM (Instant Claim 1); 0.1 mM to 40 mM (Instant Claim 18); 0.5 mM to 30 mM (Instant Claim 19); and 1 mM to 10 mM (Instant Claim 20), will not support the patentability of subject matter encompassed by the 

Regarding claims 7 and 8, 
Urlaub teaches nanoparticle silica suspension SNOWTEX-C at about 20% (p.9, [0088]) that is then diluted by about 10 fold to be modified with copper ion, and concentration of silica is about 2%. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Accordingly, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Response to Arguments
	Applicants Urlaub fails to disclose or suggest silica particles having multivalent ions of one or more metals adsorbed at the particle surface, ... wherein said multivalent ions are present at a total concentration of from 0.05 mM to 50 mM, and wherein the dispersion has a pH of from 8 to 11. Further, Applicants argue that in Example 9, Urlaub teaches the particles carry a deposit of copper hydroxide and does not teach multivalent ions, absorbed at the surface a recited in claim 1. Furthermore, to the extent that Urlaub describes adsorption of metal ions, such metal ion concentrations are far lower than the claimed amount. Furthermore, Applicants argue that in Example 3, based on the description of paragraph [0098] of Urlaub, the concentration of the ions of Cu, Ag and Zn in the three suspensions can be calculated and are about 0.015 mM, 0.012 mM and 0.015 mM, respectively. This is far below the minimum metal ion concentration of the presently claimed colloidal dispersions, which is at least 0.05 mM according to claim  and similarly for Example 8.1.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Urlaub teaches specifically teaches throughout the disclosure that the modified silica particles comprise positively charged metal ion on the surface of the silica. For instance, positively charged metal ions are adsorbed onto a negatively charged surface of a nanoparticle and vice versa. Urlaub teaches examples of metal ions include copper ion (Cu+2), silver ion (Ag+1), gold ion (Au+1 and Au+3), iron (II) ion (Fe+2), and iron (III) ion (Fe+3) and combinations thereof [0038] and the metal ion is zinc ([0107]; Table 12). Moreover, Example 3 specifically demonstrates modified silica 

Applicants argue that Otterstedt is not concerned with multivalent ions, but with monovalent silver ions (Ag+). Otterstedt refers only to the monovalent ion Ag+. One skilled in the art would not look to Otterstedt to modify Urlaub.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE the taechings of Urlaub also in encompass silver (Ag) ions. In fact, Urlaub teaches examples of metal ions include copper ion (Cu+2), silver ion (Ag+1), gold ion (Au+1 and Au+3), iron (II) ion (Fe+2), and iron (III) ion (Fe+3) and combinations thereof [0038] and the metal ion is zinc ([0107]; Table 12). In fact, Urlab teaches that alumina-coated silica particles may be used [0051], See next to last sentence). 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626